                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 GERALD GADDY,                                        )
                                                      )
                Plaintiff,                            )
                                                      )
 vs.                                                  )        Case No. 18−CV–1735−SMY
                                                      )
 WEXFORD HEALTH SOURCES, INC.,                        )
 M. SIDDIQUI,                                         )
 SHAH,                                                )
 M. MOLDENHAUER, and                                  )
 JACQUELINE LASHBROOK                                 )
                                                      )
                Defendants.                           )


                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Gerald Gaddy, an inmate who is currently incarcerated at Menard Correctional

Center, brings this action pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights.

Specifically, Plaintiff alleges that Defendants were deliberately indifferent to his right shoulder

and left knee discomfort, and asserts claims under the Eighth Amendment. Plaintiff seeks

monetary damages and injunctive relief.

       This case is now before the Court for a preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A, which provides:

               (a) Screening – The court shall review, before docketing, if feasible or, in any
       event, as soon as practicable after docketing, a complaint in a civil action in which a
       prisoner seeks redress from a governmental entity or officer or employee of a governmental
       entity.
               (b) Grounds for Dismissal – On review, the court shall identify cognizable
       claims or dismiss the complaint, or any portion of the complaint, if the complaint–
                       (1) is frivolous, malicious, or fails to state a claim on which
               relief may be granted; or


                                                  1
                        (2) seeks monetary relief from a defendant who is immune
                 from such relief.

        An action or claim is frivolous if “it lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). Frivolousness is an objective standard that refers to a claim

that any reasonable person would find meritless. Lee v. Clinton, 209 F.3d 1025, 1026-27 (7th Cir.

2000). An action fails to state a claim upon which relief can be granted if it does not plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007). The claim of entitlement to relief must cross “the line between possibility

and plausibility.” Id. at 557. At this juncture, the factual allegations of the pro se complaint are

to be liberally construed. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th

Cir. 2009). As part of the screening order, the Court will also consider whether any claims in the

Complaint are improperly joined in this action and are subject to severance. See George v. Smith,

507 F.3d 605, 607 (7th Cir. 2007).

                                                The Complaint

        Plaintiff makes the following allegations in the Complaint: Plaintiff began experiencing

right shoulder and left knee pain in late October or early November 2017. (Doc. 1, p. 4). He

complained to Physician Assistant Zimmer 1, Dr. Shah, Oakley, Moldenhauer, Dr. Siddiqui, and

Lashbrook, but never received adequate medical attention. (Doc. 1, pp. 5-17). On May 2, 2018,

Plaintiff fell out of his bunk and struck his head as a result of his knee issues. (Doc. 1, p. 7). Dr.




1
  Although Plaintiff makes factual allegations regarding an unnamed physician assistant, Zimmer, and Nurse Oakley,
these individuals are not listed in the case caption, and the Court will not consider them Defendants in this action.
Federal Rule of Civil Procedure 10. See also Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (to be
properly considered a party a defendant must be “specif[ied] in the caption”).


                                                         2
Siddiqui examined him after the incident but failed to follow concussion protocol or to address

Plaintiff’s complaints of knee, neck, and back pain. (Doc. 1, p. 8).

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated Counts:

        Count 1:          Shah, Siddiqui, Moldenhauer, and Lashbrook were deliberately
                          indifferent to Plaintiff’s chronic pain conditions in violation of the
                          Eighth Amendment;

        Count 2:          Siddiqui was deliberately indifferent to Plaintiff’s head injury on
                          May 2, 2018 in violation of the Eighth Amendment;

        Count 3:          Wexford has an unconstitutional policy or practice of refusing to
                          refer inmates out for needed medical services in violation of the
                          Eighth Amendment, and Lashbrook approved, condoned, or turned
                          a blind eye to that policy.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice as

inadequately pled under the Twombly pleading standard. 2

                                                   Discussion

                                                Counts 1 and 2

        Plaintiff adequately alleges that the condition of his knee and shoulder have caused him

continuous chronic pain. Continuous severe pain can be a serious medical need. Gutierrez v.

Peters, 111 F.3d 1364, 1373 (7th Cir. 1997). Likewise, Plaintiff alleges that his slip and fall caused

him to hit his head, and that he may have had a concussion. A concussion is also an objectively

serious medical need. Id.




2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
       Plaintiff also alleges as to Counts 1 and 2 that the defendants knew he had a serious medical

condition and yet failed to provide adequate medical treatment, failed to schedule treatment

previously prescribed, and persisted in treatment known to be ineffective. Gomez v. Randle, 680

F.3d 859, 865 (7th Cir. 2012); Berry v. Peterman, 604 F.3d 435, 441-42 (7th Cir. 2010); Greeno

v. Daley, 414 F.3d 645, 655 (7th Cir. 2005); see also Farmer v. Brennan, 511 U.S. 825, 842 (1994).

Thus, Plaintiff has sufficiently stated a deliberate indifference claim in Counts 1 and 2. Estelle v.

Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016).

                                                 Count 3

       Normally, a private corporation is shielded from vicarious liability under § 1983.

However, Wexford is presumed to act under color of state law, and is thus treated as though it

were a municipal entity. Jackson v. Ill. Medi–Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002).

       To state a claim against a municipality, a plaintiff must demonstrate that the wrongdoers

acted pursuant to an unconstitutional policy or custom, Whiting v. Wexford Health Sources, Inc.,

839 F.3d 658, 664 (7th Cir. 2016); Shields v. Ill Dep’t of Corr., 746 F.3d 782, 790 (7th Cir. 2014);

Perez v. Fenoglio, 792 F.3d 768, 780 & n. 5 (7th Cir. 2015), and that the policy was the moving

force behind the constitutional violation. Gable v. City of Chicago, 296 F.3d 531, 537 (7th Cir.

2002) (quoting Monell v. Dep't of Social Servs., 436 U.S. 658, 691 (1978)). Such a claim can be

based on implicit policies or gaps in explicit policies. Daniel v. Cook County, 833 F.3d 728 (7th

Cir. 2016).

       Here, Plaintiff alleges that Wexford has a policy of refusing to refer inmates out for medical

treatment, and that this policy has harmed him. He further alleges that Defendant Lashbrook knew

about the policy and turned a blind eye or condoned it. This is sufficient to state a claim against

Wexford and Lashbrook; Count 3 will also proceed in this litigation.



                                                 4
                                         Pending Motions

       Plaintiff filed a motion to appoint counsel contemporaneously with the Complaint. (Doc.

3). The Motion states that Plaintiff has contacted Loevy & Loevy, Goldstein, FluxGold, Baron,

and Schwartz & Kanyock seeking counsel, but only heard back from two of them. (Doc. 3, p. 1).

Although the Motion indicates that Plaintiff attached the two responses, no responses are attached

to his Motion. Plaintiff also alleges that he has used the services of a jailhouse lawyer, but that the

jailhouse lawyer is afflicted with mental illness and can no longer assist him. (Doc. 3, p. 2).

       A district court “may request an attorney to represent any person unable to afford counsel.”

28 U.S.C. § 1915 (e)(1). There is no constitutional or statutory right to counsel for a civil litigant,

however. Stroe v. Immigration and Naturalization Services, 256 F.3d 498, 500 (7th Cir. 2001);

Zarnes v. Rhodes, 64 F.3d 285, 288 (7th Cir. 1995). Recruitment of counsel lies within the sound

discretion of the court. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (citing Johnson v.

Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006)).

       In determining whether to recruit counsel, the Court is directed to make a two-fold inquiry:

“(1) has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff appear

competent to litigate it himself?” Pruitt, 503 F.3d at 654 (citing Farmer v. Haas, 990 F.2d 319,

321-22 (7th Cir. 1993)). The first prong of the analysis is a threshold question. In other words, if

a plaintiff has made no attempt to obtain counsel on his own, the Court should deny the request.

See Pruitt, 503 F.3d at 655.

       Plaintiff has failed to demonstrate that he has met his threshold burden of making a

“reasonable attempt” to secure counsel. See Santiago v. Walls, 599 F.3d 749, 760 (7th Cir. 2010);



                                                  5
Brock v. Beelman Co., 2010 WL 1692769, at * 2 (S.D.Ill. April 27, 2010). Although he claims in

his Motion that he has attempted to recruit counsel for his case, he has omitted the relevant exhibits

that he states are in his possession. The Court therefore lacks sufficient information to determine

whether Plaintiff has made a reasonable attempt to secure counsel on his own.

       Additionally, the Court finds that Plaintiff is competent to proceed on his own at this time.

Although Plaintiff alleges that he has no knowledge of civil law and has relied on the services of

a jailhouse lawyer, the factual basis for his claims have been clearly presented to the Court in his

Complaint, which is all that is necessary at this stage.

       Should Plaintiff choose to move for recruitment of counsel at a later date, the Court

DIRECTS him to (1) contact at least three attorneys regarding representation in this case prior to

filing another motion, (2) include in the motion the names and address of at least three attorneys

he has contacted, and (3) if available, attach the letters from the attorneys who declined

representation. Accordingly, Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED

without prejudice.

       Finally, Plaintiff has requested injunctive relief as part of his Complaint, although he has

not requested a preliminary injunction or referenced Fed. R. Civ. P. 65. Therefore, the Court does

not construe the Complaint as containing a request for a preliminary injunction. If Plaintiff wishes

to request a preliminary injunction, he should file a proper motion pursuant to Rule 65.

                                            Disposition

       IT IS HEREBY ORDERED that Counts 1-3 survive threshold review against all

defendants. Plaintiff’s motion for appointment of counsel is DENIED without prejudice. (Doc.

3).




                                                  6
       IT IS ORDERED that the Clerk of Court shall prepare for Defendants Wexford, Siddiqui,

Shah, Moldenhauer, and Lashbrook: (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and Order to

each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that Defendant,

and the Court will require that Defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that, with respect to a Defendant who no longer can be

found at the work address provided by Plaintiff, the employer shall furnish the Clerk with the

Defendant’s current work address, or, if not known, the Defendant’s last-known address. This

information shall be used only for sending the forms as directed above or for formally effecting

service. Any documentation of the address shall be retained only by the Clerk. Address

information shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to United States Magistrate

Judge Reona J. Daly for further pre-trial proceedings.

       Further, this entire matter is REFERRED to United States Magistrate Judge Reona J. Daly

for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should all the

parties consent to such a referral.




                                                 7
       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).


       IT IS SO ORDERED.

       DATED: 11/9/2018

                                                     s/ STACI M. YANDLE
                                                     U.S. District Judge




                                                8
